Opinion issued March 3, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00785-CV
                            ———————————
         IN THE INTEREST OF B.T.M. AND T.L.S.M., CHILDREN



                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2004-37975


                          MEMORANDUM OPINION
      Appellant, D.R.M., proceeding pro se, filed a premature notice of appeal in

the trial court, which is deemed filed on September 11, 2015, the date the order in

the suit to modify the parent-child relationship was signed. See TEX. R. APP. P.

27.1(a). However, appellant has neither paid the required filing fee nor established

indigence for purposes of appellate costs. See id. 5, 20.1; see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West Supp. 2015), § 101.0411
(West Supp. 2015); Order, Fees Charged in the Supreme Court, in Civil Cases in the

Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.

Docket No. 15-9158 (Tex. Aug. 28, 2015). After being notified by the Clerk of this

Court on October 5, 2015, and again by this Court’s Order on October 22, 2015, that

this appeal was subject to dismissal for failure to pay the required fee, appellant did

not timely respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any pending

motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                          2